DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3-16, and 19 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Rotolo (WO #2006/037197) in view of Laroche (US Patent #6405163) further in view of Neoran (US #2011/0038485) and Otsubo (US Patent #4953212) teaches method for outputting an audio signal that reproduces at least part of a piece of music containing at least one main voice into an interior forming part of a passenger compartment of a motor vehicle via an audio-output apparatus comprising a left and a right audio-output channel, the method comprising:
providing an audio signal that reproduces at least part of a piece of music containing at least one main voice,
extracting an audio-signal component of the audio signal containing the at least one main voice from the audio signal,
attenuating the audio-signal component containing the at least one main voice,
,

But Rotolo in view of Laroche further in view of Neoran and Otsubo fails to teach method for outputting an audio signal that reproduces at least part of a piece of music containing at least one main voice into an interior forming part of a passenger compartment of a motor vehicle via an audio-output apparatus comprising a left and a right audio-output channel, the method comprising:
wherein before extracting the audio-signal component containing the at least one main voice, splitting the provided audio signal into a plurality of audio-signal components takes place,
wherein one audio-signal component obtained by splitting the audio signal contains the at least one main voice.

These limitations, in combination with the remaining limitations of independent Claims 1 and 11 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651